DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 31 December 2020, with respect to the claim objections have been fully considered and are persuasive.  The outstanding objections of 10 November 2020 have been withdrawn. 
	Applicant’s arguments dated 31 December 2020, with respect to the current prior art rejection, have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by the Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0228705 to Crowder et al., hereinafter Crowder (previously cited), in view of US 6,810,285 to Pless et al., hereinafter Pless.

Crowder does not disclose wherein when identifying the ictal phases in the ictal neural signal for determining the time point, the controller is configured to: calculate a line length, an energy density and an energy of entropy of the ictal neural signal; determine a first time point that the line length and the energy density are decreasing; and determine a second time point that the energy of entropy increases after the first time point, as the time point to start the electrical stimulation.
However, Pless teaches wherein when identifying the ictal phases in the ictal neural signal for determining the time point, the controller is configured to: calculate a line length (Col 6, lines 31-51), an energy density (Col 6, lines 52-65) and an energy of entropy (Col 7, lines 19-38) of the ictal neural signal; determine a first time point that the line length and the energy density are decreasing (Col 16, line 58-Col 17, line 15); and determine a second time point that the energy of entropy increases after the first time point (Col 20, lines 10-29), as the time point to start the electrical stimulation (Col 27, lines 45-60).

Regarding claim 2, Crowder further teaches wherein before determining the time point to start the electrical stimulation according to the ictal neural signal, the controller is further configured to determine the onset of the neural event (para 0095).
Regarding claim 3, Crowder further teaches wherein the receiving circuit is further configured to receive an onset signal indicating the onset of the neural event (para 0092) from an external circuit (sensed from any of electrode 312, 314, 316, and 318), and to acquire the ictal neural signal in response to the onset signal received (para 0050), wherein the onset of the neural event is determined by the controller according to the onset signal (CPU 340 controls detection subsystem 326; para 0118).
Regarding claim 4, Crowder further teaches wherein when generating the control signal at the determined time point, the controller is further configured to: determine a stimulation waveform of an electrical stimulation signal according to the ictal neural signal (para 0155).
Regarding claim 5, Crowder further teaches a memory (memory 338), coupled to the controller and configured to store a plurality of waveforms corresponding to a plurality of ictal states (para 0153), wherein the controller is configured to: determine one of the ictal states according to the ictal neural signal (Fig 20: steps 2002-2010; para 0245-0249); determine one of the waveforms corresponding to the determined ictal state stored in the memory, as the stimulation waveform (Fig 20: step 2016; para 0250-0252); and generate the control signal according to the determined stimulation waveform (Fig 20: step 2018; para 0253).

Regarding claim 9, Crowder discloses an electrical stimulation system (Fig 1B), comprising: an event determination device (detection subsystem 326) coupled to a detector (electrodes 312-318, external sensor 322, internal sensor 324); an electrical stimulation controlling device (control module 310) coupled to the detector and the event determination device; and a stimulator coupled to the electrical stimulation controlling device (electrodes 312, 314, 316, and 318; para 0117), wherein the event determination device is configured to: receive a neural signal from the detector (para 0117); detect an onset of a neural event according to the neural signal (para 0092); and generate and transmit an onset signal to the electrical stimulation controlling device in response to the onset of the neural event detected (para 0092), wherein the electrical stimulation controlling device is configured to: receive the onset signal from the event determination device (para 0092); acquire an ictal neural signal from the detector in response to the onset signal received (para 0117: signal defined as ictal signal in para 0050); determine a time point to start an electrical stimulation according to the acquired ictal neural signal (para 0092, 0149); and generate and transmit a control signal to the stimulator according to the determined time point (para 0095), wherein the stimulator is configured to receive the control signal and provide the electrical stimulation according to the received control signal (para 0096), wherein when determining the time point to start the electrical stimulation according to the ictal neural signal, the electrical stimulation controlling device is configured to: identify a plurality of ictal phases in the ictal neural signal for determining the time point (para 0171).
	Crowder does not disclose wherein identifying the ictal phases in the ictal neural signal for determining the time point, the electrical stimulation controlling device is configured to: calculate a line length, an energy density, and an energy of entropy of the ictal neural signal; determine a first time point that the line length and the energy density are decreasing; and determine a second time point that 
	However, Pless teaches wherein identifying the ictal phases in the ictal neural signal for determining the time point, the electrical stimulation controlling device is configured to: calculate a line length (Col 6, lines 31-51), an energy density (Col 6, lines 52-65), and an energy of entropy (Col 7, lines 19-38)  of the ictal neural signal; determine a first time point that the line length and the energy density are decreasing (Col 16, line 58-Col 17, line 15); and determine a second time point that the energy of entropy increases after the first time point (Col 20, lines 10-29), as the time point to start the electrical stimulation (Col 27, lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrical stimulation system of Crowder with a series of ictal phase identification steps, as taught by Pless, for purpose of providing an implantable device with sufficient detection and prediction capabilities to avoid a substantial number of false positive and false negative detections while consuming little enough power to enable long battery life (Col 5, lines 31-41).
Regarding claim 10, Crowder further teaches wherein when generating the control signal at the determined time point, the electrical stimulation controlling device is further configured to: determine a stimulation waveform of an electrical stimulation signal according to the ictal neural signal (para 0155).
Regarding claim 11, Crowder further teaches further comprising: a memory (memory 338), coupled to the electrical stimulation controlling device and configured to store a plurality of waveforms corresponding to a plurality of ictal states (para 0153), wherein the electrical stimulation controlling device is configured to: determine one of the ictal states according to the ictal neural signal (Fig 20: steps 2002-2010; para 0245-0249); determine one of the waveforms corresponding to the determined ictal state stored in the memory, as the stimulation waveform (Fig 20: step 2016; para 0250-
Regarding claim 14, Crowder further teaches wherein the neural event is a seizure and the determined time point is in an irregular phase within the ictal phases (para 0012, 0050).
Regarding claim 15, Crowder discloses an electrical stimulation controlling device (control module 310), comprising: a receiving circuit (detection subsystem 326), configured to acquire an ictal neural signal (para 0117: signal defined as an ictal signal in para 0050) which is a signal obtained by a detector when a neural event has been occurring (electrodes 312-318, external sensor 322, internal sensor 324); and a controller (CPU 340; para 0126), coupled to the receiving circuit (detection subsystem 326) and a stimulator (electrodes 312, 314, 316, 318; para 0117), and configured to: identify a plurality of ictal phases in the ictal neural signal (Fig 20: steps 2002-2010; para 0245-0249); generate a control signal according to the identified ictal phases (Fig 20: step 2016; para 0250-0252); and transmit the control signal to the stimulator for providing an electrical stimulation (Fig 20: step 2018; para 0253), wherein when generating the control signal according to the identified ictal phases, the controller is configured to: determine a time point to start an electrical stimulation in a concerned ictal phase of the identified ictal phases (para 0092, 0149); and generate the control signal according to the determined time point (para 0095).
Crowder does not disclose wherein identifying the ictal phases in the ictal neural signal for determining the time point, the electrical stimulation controlling device is configured to: calculate a line length, an energy density, and an energy of entropy of the ictal neural signal; determine a first time point that the line length and the energy density are decreasing; and determine a second time point that the energy of entropy increases after the first time point, as the time point to start the electrical stimulation.
	However, Pless teaches wherein identifying the ictal phases in the ictal neural signal for determining the time point, the electrical stimulation controlling device is configured to: calculate a line length (Col 6, lines 31-51), an energy density (Col 6, lines 52-65), and an energy of entropy (Col 7, lines 19-38)  of the ictal neural signal; determine a first time point that the line length and the energy density are decreasing (Col 16, line 58-Col 17, line 15); and determine a second time point that the energy of entropy increases after the first time point (Col 20, lines 10-29), as the time point to start the electrical stimulation (Col 27, lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrical stimulation controlling device of Crowder with a series of ictal phase identification steps, as taught by Pless, for purpose of providing an implantable device with sufficient detection and prediction capabilities to avoid a substantial number of false positive and false negative detections while consuming little enough power to enable long battery life (Col 5, lines 31-41).
Regarding claim 18, Crowder further teaches wherein the neural event is a seizure and the determined time point is in an irregular phase within the ictal phases (para 0012, 0050).
Regarding claim 19, Crowder further teaches wherein when generating the control signal according to the identified ictal phases, the controller is configured to: determine a stimulation waveform of an electrical stimulation signal according to the ictal neural signal (para 0155).
Regarding claim 20, Crowder further teaches a memory (memory 338), coupled to the controller and configured to store a plurality of waveforms corresponding to a plurality of ictal states (para 0153), wherein the controller is configured to: determine one of the ictal states according to the ictal neural signal (Fig 20: steps 2002-2010; para 0245-0249); determine one of the waveforms corresponding to the determined ictal state stored in the memory, as the stimulation waveform (Fig 20: step 2016; para 0250-0252); and generate the control signal according to the determined stimulation waveform (Fig 20: step 2018; para 0253).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792